         Case 20-70656-AKM-7A                         Doc 33          Filed 10/09/20              EOD 10/10/20 00:27:11                      Pg 1 of 6
                                                              United States Bankruptcy Court
                                                               Southern District of Indiana
In re:                                                                                                                 Case No. 20-70656-AKM
George Linwood Farrington, Jr.                                                                                         Chapter 7
Jamie Ann Miller
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0756-3                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: Oct 07, 2020                                               Form ID: b318                                                             Total Noticed: 77
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 09, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + George Linwood Farrington, Jr., Jamie Ann Miller, 1017 N First Ave, Evansville, IN 47710-1941
15804319                 American First Finance, c/o Becket and Lee LLP, PO Box 3002, Malvern PA 19355-0702
15784409               + American First Finance, PO Box 565848, Dallas, TX 75356-5848
15784410              #+ American Medical Response, 50 S Main St Ste 401, Akron, OH 44308-1829
15784411               + Andrew Martin, 926 W Illinois Street, Evansville, IN 47710-1166
15784414               + Bay Area Credit Service, Northpark Town Center, 4145 Shackleford Rd #330, Norcross, GA 30093-3541
15784417               + Capital One Bank USA NA, 15075 Capital One Drive 2nd Floor, Richmond, VA 23238-1122
15784418               + Centurion Federal Credit Union, PO Box 3787, Evansville, IN 47736-3787
15784420               + Commonwealth Finance, 245 Main St, Dickson City, PA 18519-1641
15784424              #+ Credit Management LLP Corp, PO Box 118288, Carrollton, TX 75011-8288
15784426               + David Shaw Esq, 200 NW 9th St, Evansville, IN 47708-1912
15834587               + Deaconess Hospital, Inc., c/o Kahn, Dees, Donovan & Kahn, LLP, P.O. Box 3646, Evansville, IN 47735-3646
15784430               + Evansville Radiology PC, 350 W Columbia St Ste 420, Evansville, IN 47710-1782
15784432                 Fed Loan Servicing, PO Box 69184, Harrisburg, PA 17106-9184
15784433                 Fifth Third Bank, Southern Indiana, PO Box 630900, Cincinnati, OH 45263-0900
15784435                 GSH Physician Services, Inc., 1160 E St. Clair St, Vincennes, IN 47591-4853
15784437               + Hoosier Accounts Service, 2545 MJM Industrial Dr, Evansville, IN 47715-8526
15784442               + Jack Paulo, 53 Davenport Street, Chicopee, MA 01013-2808
15834595               + JoAnn McCallister d/b/a Car Time, c/o Kahn, Dees, Donovan & Kahn, LLP, P.O. Box 3646, Evansville, IN 47735-3646
15784443               + JoAnn McCallister d/b/a Car Time, 700 N Fulton, Evansville, IN 47710-1575
15784444                 Kahn, Dees, Donovan & Kahn, PO Box 3646, Evansville, IN 47735-3646
15784445               + Keis George LLP, 55 Public Square Suite 800, Cleveland, OH 44113-1909
15784449               + MH Acceptance Inc., 118 S 2nd Street, Elkhart, IN 46516-3113
15784446               + Maple Park Apartments, 517 Broadway Street, C/O Bruce Kirchoff, Vincennes, IN 47591-2025
15784447                 Medical & Professional Collection Svc., 5055 Newburgh Plaza South, Newburgh, IN 47630
15784448               + Melissa Farrington, 121 S 8th Street, Boonville, IN 47601-1895
15784450                 Midland Funding LLC, 320 E Big Beaver Rd Ste 300, Troy, MI 48083-1271
15784453               + Office Of The United States Attorney, Southern District of Indiana, 10 West Market Street, Ste 2100, Indianapolis, IN 46204-3048
15784454                 Patricia Hagler, 41050 Evans Ave, Evansville, IN 47713
15784456               + Professional & Business Collections Inc., Kahn Dees Donovan Kahn, 501 Main Street Suite 305, Evansville, IN 47708-1631
15784457               + Progressive Insurance Company, 6300 Wilson Mills Rd, Mayfield Village, OH 44143-2182
15784462               + Social Security Administration MATPSC, PO Box 2861, Philadelphia, PA 19122-0861
15784463               + Social Security Administration SE, Southeastern Program Service Center, 2001 12th Avenue North, Birmingham, AL 35285-0001
15784466               + Steve Goad Properties, 1406 Stringtown Rd, Evansville, IN 47711-4670
15784468               + The Crossing Apartments, Crossbridge Partnership, 7925 Crossbridge Dr, Indianapolis, IN 46226-5223
15784469               + Triple S Enterprises Inc., 201 E Florida St, Evansville, IN 47711-4600
15784470               + Twin Lakes MHP, 216 Deer Run, Evansville, IN 47712-9209
15784471                 US Dept. of Justice/US Attorney General, 950 Pennsylvania Avenue, NW, Washington, DC 20530-0001
15784474               + West Asset Management, PO Box 4332, Houston, TX 77210-4332
15784476               + Ziemer Stayman Weitzel & Shoulders, 20 NW First Street 9th Fl, Evansville, IN 47708-1201

TOTAL: 40
         Case 20-70656-AKM-7A                         Doc 33          Filed 10/09/20             EOD 10/10/20 00:27:11                       Pg 2 of 6
District/off: 0756-3                                                  User: admin                                                                Page 2 of 4
Date Rcvd: Oct 07, 2020                                               Form ID: b318                                                            Total Noticed: 77
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
15846041               + Email/Text: amscbankruptcy@adt.com
                                                                                        Oct 07 2020 23:05:00      ADT LLC, 3190 South Vaughn Way, Aurora, CO
                                                                                                                  80014-3512
15784407               + Email/Text: amscbankruptcy@adt.com
                                                                                        Oct 07 2020 23:05:00      ADT Security, 3190 S Vaughn Way Ste 150,
                                                                                                                  Aurora, CO 80014-3537
15784408               + EDI: AFNIRECOVERY.COM
                                                                                        Oct 08 2020 02:33:00      AFNI, 1310 Martin Luther King Drive,
                                                                                                                  Bloomington, IL 61701-1465
15784413                  EDI: CINGMIDLAND.COM
                                                                                        Oct 08 2020 02:33:00      AT&T, Attn: Bankruptcy Dept., 2612 N Roan St,
                                                                                                                  Johnson City, TN 37601-1708
15784415                  Email/Text: payments@brsi.net
                                                                                        Oct 07 2020 23:05:00      Business Revenue Systems, Inc., PO Box 13077,
                                                                                                                  Des Moines, IA 50310-0077
15784416               + EDI: CAPITALONE.COM
                                                                                        Oct 08 2020 02:33:00      Capital One, Attn: Bankruptcy Dept., PO Box
                                                                                                                  30285, Salt Lake City, UT 84130-0285
15784419               + Email/Text: bankruptcy@bbanda.com
                                                                                        Oct 07 2020 23:03:00      Cheryl Carson, c/o Bleecker, Brodey & Andrews,
                                                                                                                  9247 N Meridian St Ste 101, Indianapolis, IN
                                                                                                                  46260-1813
15784421               + Email/Text: llundy@cranecu.org
                                                                                        Oct 07 2020 23:04:00      Crane Federal Credit Union, 1 West Gate Drive,
                                                                                                                  Odon, IN 47562-5617
15784422               + Email/Text: bankruptcy@credencerm.com
                                                                                        Oct 07 2020 23:05:00      Credence Resource Management, PO Box 2300,
                                                                                                                  Southgate, MI 48195-4300
15784423               + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Oct 07 2020 23:04:00      Credit Acceptance Corp, 25505 W. Twelve Mile
                                                                                                                  Rd Ste 3000, Southfield, MI 48034-8331
15784425               + Email/Text: CHARLESDEEP@DEEPLAWOFFICES.COM
                                                                                        Oct 07 2020 23:04:00      David Deep Law Office, PO Box 50, Henderson,
                                                                                                                  KY 42419-0050
15784427                  Email/Text: bncedi@deaconess.com
                                                                                        Oct 07 2020 23:04:00      Deaconess Hospital, PO Box 152, Evansville, IN
                                                                                                                  47701-0152
15823674                  EDI: DIRECTV.COM
                                                                                        Oct 08 2020 02:33:00      Directv, LLC, by American InfoSource as agent,
                                                                                                                  PO Box 5072, Carol Stream, IL 60197-5072
15784428               + EDI: DCI.COM
                                                                                        Oct 08 2020 02:33:00      Diversified Consultants, Inc., PO Box 551268,
                                                                                                                  Jacksonville, FL 32255-1268
15784429               + Email/Text: bknotice@ercbpo.com
                                                                                        Oct 07 2020 23:04:00      ERC, 8014 Bayberry Road, Jacksonville, FL
                                                                                                                  32256-7412
15784431               + Email/Text: DATAPROCESSING@EWSU.COM
                                                                                        Oct 07 2020 23:05:00      Evansville Water & Sewer Utility, 1 NW Martin
                                                                                                                  Luther King Blvd Room 104, Evansville, IN
                                                                                                                  47708-1850
15784434               + EDI: WESTASSET.COM
                                                                                        Oct 08 2020 02:33:00      Global Receivables Solutions, Inc., 2703 N Hwy
                                                                                                                  75, Sherman, TX 75090-2567
15784436               + Email/Text: michaelmills@heightsfinance.com
                                                                                        Oct 07 2020 23:05:00      Heights Finance, 2015 N Green River Road,
                                                                                                                  Evansville, IN 47715-1909
15784438                  EDI: IIC9.COM
                                                                                        Oct 08 2020 02:33:00      IC System, Inc., PO Box 64437, St. Paul, MN
                                                                                                                  55164-0437
15784439                  Email/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV
                                                                    Oct 07 2020 23:05:00                          Indiana Department Of Revenue, Bankruptcy
                                                                                                                  Section, 100 Senate Drive Room N240,
                                                                                                                  Indianapolis, IN 46204-2217
15784441               + EDI: IRS.COM
                                                                                        Oct 08 2020 02:33:00      IRS, PO Box 7346, Philadelphia, PA 19101-7346
15784440               + Email/Text: DL-ICOMSBankruptcy@charter.com
                                                                                        Oct 07 2020 23:05:00      Insight Communications, c/o TWC, 104 S
                                                                                                                  Woodburn Drive, Dothan, AL 36305-1020
15822845                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Oct 07 2020 22:57:44      LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                                  PO Box 10587, Greenville, SC 29603-0587
         Case 20-70656-AKM-7A                      Doc 33          Filed 10/09/20           EOD 10/10/20 00:27:11                     Pg 3 of 6
District/off: 0756-3                                               User: admin                                                            Page 3 of 4
Date Rcvd: Oct 07, 2020                                            Form ID: b318                                                        Total Noticed: 77
15833575              + EDI: MID8.COM
                                                                                   Oct 08 2020 02:33:00     Midland Funding LLC, P.O. Box 2011, Warren MI
                                                                                                            48090-2011
15784451                 Email/Text: bankruptcy@nationalcreditsystems.com
                                                                                   Oct 07 2020 23:04:00     National Credit Systems, PO Box 312125, Atlanta,
                                                                                                            GA 31131
15784452              + Email/Text: Bankruptcies@nragroup.com
                                                                                   Oct 07 2020 23:05:00     National Recovery Agency, 2491 Paxton St,
                                                                                                            Harrisburg, PA 17111-1036
15784455                 EDI: PRA.COM
                                                                                   Oct 08 2020 02:33:00     Portfolio Recovery Associates, LLC, 120
                                                                                                            Corporate Blvd Ste 100, Norfolk, VA 23502
15784458              + Email/Text: ecfbankruptcy@progleasing.com
                                                                                   Oct 07 2020 23:04:00     Progressive Leasing, 256 West Data Drive,
                                                                                                            Draper, UT 84020-2315
15784459              + EDI: CCS.COM
                                                                                   Oct 08 2020 02:33:00     Progressive Paloverde Insurance Co, Processing
                                                                                                            Center - 27, PO Box 55126, Boston, MA
                                                                                                            02205-5126
15784460              + Email/Text: Supportservices@receivablesperformance.com
                                                                                   Oct 07 2020 23:05:00     Receivables Performance Management LLC,
                                                                                                            20816 44th Ave West, Lynnwood, WA
                                                                                                            98036-7744
15784464                 Email/Text: clientservices@sourcerm.com
                                                                                   Oct 07 2020 23:05:00     Source Receivables Management, 4615 Dundas Dr
                                                                                                            Ste 102, Greensboro, NC 27407
15784467              + EDI: RMSC.COM
                                                                                   Oct 08 2020 02:33:00     SYNCB/Paypal Credit Card, fdba GECRB, PO
                                                                                                            Box 965005, Orlando, FL 32896-5005
15784461              + Email/Text: chicago.bnc@ssa.gov
                                                                                   Oct 07 2020 23:05:00     Social Security Administartion, 601 East 12th
                                                                                                            Street, Kansas City, MO 64106-2859
15784465              + Email/Text: dl-csgbankruptcy@charter.com
                                                                                   Oct 07 2020 23:05:00     Spectrum, fdba Time Warner Cable-SWO
                                                                                                            Division, 104 South Woodburn Dr, Dothan, AL
                                                                                                            36305-1020
15784472              + Email/Text: bankruptcynotification@vectren.com
                                                                                   Oct 07 2020 23:04:25     Vectren Energy Delivery, Attn Sharon Armstrong,
                                                                                                            PO Box 209, Evansville, IN 47702-0209
15784473              + EDI: BLUESTEM
                                                                                   Oct 08 2020 02:33:00     Webbank/Fingerhut, 6250 Ridgewood Rd, Saint
                                                                                                            Cloud, MN 56303-0820
15784475              + Email/Text: wow.bankruptcy@wowinc.com
                                                                                   Oct 07 2020 23:05:00     Wow Internet & Cable Billing, PO Box 4350,
                                                                                                            Carol Stream, IL 60197-4350

TOTAL: 37


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
15784412        ##+           Angela Sabater, 142 Lakeside Drive, Saint Charles, IL 60174-7917
jdb             *+            Jamie Ann Miller, 1017 N First Ave, Evansville, IN 47710-1941

TOTAL: 0 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
         Case 20-70656-AKM-7A                     Doc 33         Filed 10/09/20             EOD 10/10/20 00:27:11                   Pg 4 of 6
District/off: 0756-3                                              User: admin                                                            Page 4 of 4
Date Rcvd: Oct 07, 2020                                           Form ID: b318                                                        Total Noticed: 77

Date: Oct 09, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 7, 2020 at the address(es) listed
below:
Name                             Email Address
Kevin S Kinkade
                                 on behalf of Joint Debtor Jamie Ann Miller kinkadeassociates@hotmail.com kinkadeandassociates@hotmail.com

Kevin S Kinkade
                                 on behalf of Debtor George Linwood Farrington Jr. kinkadeassociates@hotmail.com, kinkadeandassociates@hotmail.com

Stacy M. Wissel
                                 tr_wissel_ecf@sbcglobal.net IN57@ecfcbis.com

U.S. Trustee
                                 ustpregion10.in.ecf@usdoj.gov


TOTAL: 4
     Case 20-70656-AKM-7A                  Doc 33     Filed 10/09/20         EOD 10/10/20 00:27:11                   Pg 5 of 6

Information to identify the case:
                      George Linwood Farrington Jr.                     Social Security number or ITIN:   xxx−xx−8880
Debtor 1:
                      Name                                              EIN: _ _−_ _ _ _ _ _ _

Debtor 2:             Jamie Ann Miller                                  Social Security number or ITIN:   xxx−xx−8250
(Spouse, if filing)   Name                                              EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court − Southern District of Indiana
Case number:          20−70656−AKM−7A



Order of Discharge                                                                                                            12/2015

IT IS ORDERED that a discharge under 11 U.S.C. § 727 is granted to the following debtors:

            George Linwood Farrington Jr.                           Jamie Ann Miller
                                                                    Jamie Ann Farrington
                                                                    Jamie Ann Perkins



Dated: October 7, 2020                                              By the court: /s/ Andrea K. McCord
                                                                                  Judge, U.S. Bankruptcy Court


                               Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                      Pursuant to 11 U.S.C. § 524(c) or (f), this order
and it does not determine how much money, if                        does not prevent the debtors from paying any
any, the trustee will pay creditors.                                debt voluntarily or from paying reaffirmed debts
                                                                    according to the reaffirmation agreement.
Creditors cannot collect discharged debts
This order means that no one may make any                           Most debts are discharged
attempt to collect a discharged debt from the                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors cannot                   all. Generally, a discharge removes the debtors'
sue, garnish wages, assert a deficiency, or                         personal liability for debts owed before the
otherwise try to collect from the debtors                           debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required to                 to chapter 7, debts owed before the conversion
pay the debtors damages and attorney's fees.                        are discharged.
However, a creditor with a lien may enforce a                       In a case involving community property, special
claim against the debtors' property subject to that                 rules protect certain community property owned
lien unless the lien was avoided or eliminated. For                 by the debtors' spouse, even if that spouse did
example, a creditor may have the right to                           not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                     For more information, see page 2 >




Official Form 318                                      Order of Discharge                                                       Page 1
    Case 20-70656-AKM-7A                    Doc 33            Filed 10/09/20        EOD 10/10/20 00:27:11        Pg 6 of 6
Debtors George Linwood Farrington, Jr. and Jamie Ann Miller                                          Case number 20−70656−AKM−7A

                     Explanation of Bankruptcy Discharge in a Chapter 7 Case (continued)


Some debts are not discharged                                               Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are                               agreement are not discharged.
listed below:
                                                                            In addition, this discharge does not stop creditors
• Debts that are domestic support obligations.                              from collecting from anyone else who is also
                                                                            liable on the debt, such as an insurance company
• Debts for most student loans.                                             or a person who cosigned or guaranteed a loan.

• Debts for most taxes.
                                                                              This information is only a general summary
• Debts that the bankruptcy court has decided or                              of the bankruptcy discharge; some
  will decide are not discharged in this bankruptcy                           exceptions exist. Because the law is
  case.                                                                       complicated, you should consult an
                                                                              attorney to determine the exact effect of the
• Debts for most fines, penalties, forfeitures, or                            discharge in this case.
  criminal restitution obligations.
• Some debts which the debtors did not properly
  list.

• Debts for certain types of loans owed to
  pension, profit sharing, stock bonus, or
  retirement plans.

• Debts for death or personal injury caused by
  operating a vehicle while intoxicated.




Official Form 318                                              Order of Discharge                                          Page 2
